DETAILED ACTION

The Amendment filed by Applicant on 02/19/2021 is entered.

Claim 28 has been canceled.

New claim 43 has been added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/19/2021 have been fully considered and they are found persuasive.

The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claim(s) 1 and 4-8 under 35 U.S.C. 102(a)(1) as being anticipation by Fukuhara et al., US 2012/0104315 A1 (hereinafter “Fukuhara”) is withdrawn.
The rejection of claim(s) 2-3 and 9-19 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuhara is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Fukuhara & Yamauchi et al., US 2003/0168634 A1 (hereinafter “Yamauchi”). Fukuhara teaches a liquid crystal polyester resin composition comprising a blend of liquid crystal polyester resin, 50 & 55 parts of filler composed of fibrous and plate-like filler with a number average length of the fibrous filler of at least 100 to 500 microns. See Fukuhara, [0030] & Table 1. Fukuhara teaches an amount of filler of 45-55 wt. % and ratio of fibrous/plate-like filler (size of 14 microns) of 0.57. See Fukuhara, [0028], [0031]. Fukuhara further teaches a flow start temperature of liquid crystal polyester (1) of 327°C and a flow start temperature of liquid crystal polyester (2) of 286°C. See Fukuhara, [0041] & [0042]. The present invention differs from Fukuhara in the amount of filler based on 100 parts by mass per 100 parts by mass of the liquid crystal polyester resin is outside the range of 45-55 wt. % based on the total amount of 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Fukuhara to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh